Exhibit21.1 List of Subsidiaries Name of Subsidiary Jurisdiction of Incorporation or Organization *Emergent BioDefense Operations Lansing Inc. Michigan Emergent Product Development Gaithersburg Inc. Delaware Emergent Commercial Operations Frederick Inc. Maryland Emergent Frederick LLC Maryland Emergent Sales and Marketing US LLC Delaware Emergent International Inc. Delaware Emergent Europe Inc. Delaware Emergent Manufacturing Operations Meriden LLC Delaware Emergent Product Development UK Limited England Oxford Emergent Tuberculosis Consortium Limited England Emergent Sales and Marketing Germany GmbH Germany Emergent Product Development Germany GmbH Germany Emergent BioSolutions Malaysia SDN. BHD. Malaysia Emergent Sales and Marketing Singapore Pte. Ltd. Singapore Emergent Holding Asia Pte. Ltd. Singapore Emergent Commercial Operations Baltimore LLC Delaware *Emergent BioDefense Operations Lansing Inc. has registered to do business as Emergent BioDefense.
